DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, in a second constant current charging stage of a constant current charging process, output constant current to a cell, for performing constant current charging on the cell through a normal charging channel between the first output end and the cell, wherein the constant current charging process further comprises a first constant current charging stage, wherein in the first constant current charging stage, a fast charging channel between a power supply device and the cell is configured to perform constant current charging on the cell before performing the constant current charging on the cell via the normal charging channel, wherein the fast charging channel is capable of performing direct charging on the cell by using an input current provided by the power supply device, and wherein a charging current of the constant current charging on the fast charging channel is greater than a charging current of the constant current charging on the normal charging channel. The above limitation is not disclosed, 
Claim 6 recites, inter alia, and a fast charging channel, wherein the constant current charging process further comprises a first constant current charging stage, wherein in the first constant current charging stage, a fast charging channel between a power supply device and the cell is configured to perform constant current charging on the cell before performing the constant current charging on the cell via the normal charging channel, wherein the fast charging channel is capable of performing direct charging on the cell by using an input current provided by the power supply device, and wherein a charging current of the constant current charging on the fast charging channel is greater than a charging current of the constant current charging on the normal charging channel. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 8 recites, inter alia, a normal charging channel between a first output end of a charging management circuit and the cell, wherein the constant current charging process further comprises a first constant current charging stage; supplying power to a load without drawing the power from a current entering into the cell; and stopping the constant current charging when a voltage across both ends of the cell reaches a constant current charging cut-off voltage of the constant current charging, wherein the constant current charging cut-off voltage is greater than a rated voltage of the cell, and is configured such that an actual voltage of the cell is not overvoltage in the constant current charging; and in the first constant current charging stage, performing constant current charging on the cell via a fast charging channel between a power supply device and the cell before performing the constant current charging on the cell via the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Odaohhara (US 2009/0027013) discloses in figure 1A, a DC power supply (11) supply power to the load (13) and the rechargeable battery (15); charging power is supplied to the rechragable battery in the normal path  through battery charger (17); and in fast charging path directly from the DC power supply source [see ¶0016-0017].
       Jung (US 2017/0126023) discloses fast charging and normal charging [see figure 9 and also ¶0105-0109]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859